ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_JUD_01_IN_04_EN.txt. 55

SEPARATE OPINION OF JUDGE JIMENEZ DE ARECHAGA

1. Ihave voted against the Italian Application because of the absence of
a jurisdictional link between Italy and each one of the original Parties to
the case. The lack of ajurisdictional link, which results from the opposition
of both Libya and Maita to Italy’s participation in the case, constitutes a
decisive obstacle for the admission of this application, according to the text
and context of the Court’s Statute, the principles of law which constitute
the basis of that instrument and the circumstances of the case.

I. THE TEXT AND CONTEXT OF THE STATUTE

2. Article 62, like all provisions in a treaty, must be interpreted and
applied, not in isolation, but in the context of the Statute as a whole.
This basic principle of treaty interpretation must be particularly observed
in the case of an instrument which is so well organized from a systematic
point of view, having a first chapter dealing with the Organization of the
Court, asecond one on Competence and a third one on Procedure. Article 62,
which appears in the third chapter, was never intended to stand by
itself, as a self-sufficient and autonomous provision. In the original draft
prepared by the Advisory Committee of Jurists, Article 62 (then Article 60)
was part of an instrument which provided in its Chapter II for compul-
sory jurisdiction. Thus, from the very beginning, Article 62 had to be
read and applied in conjunction with the provisions of the Statute
regulating the Court’s competence ; its application was complemented
by the juridical effect of what was provided in Chapter II of the original
draft.

3. It follows that when the Council and the Assembly of the League of
Nations altered the provisions corresponding to the present Article 36,
substituting consensual and optional competence for compulsory jurisdic-
tion, this radical change could not fail to affect the interpretation and
application of Article 62. The impact on Article 62 of such a fundamental
change was automatic ; it was not necessary to introduce any modification
or amendment in the text of the pre-existing Article 62, since its applica-
tion had always depended, in 1920 as well as in 1945, on Article 36 on
competence, whatever were the avatars of the fundamental political issue
of compulsory versus optional jurisdiction, and whatever form Article 36
finally assumed. Consequently, there is no question of oversight or of
negligence on the part of the draftsmen who, in the League of Nations or at
the San Francisco Conference, put the final touches to the Statute of the
Court.

56
56 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

4. In other terms, Article 62, appearing in the chapter on Procedure,
never granted to the Court anything other than the limited jurisdiction
required for the Court to be competent to decide whether to admit or refuse
a State’s request for permission to intervene in a pending case. Any juris-
diction to deal with the merits of the case raised by the intervening State
depended on, and had to derive from, Article 36, since this article is the
sedes materiae, the provision which exclusively regulates the full or plenary
jurisdiction of the International Court of Justice to deal with the merits of
any international dispute. A textual argument, based on the English
wording of Article 62, confirms this contextual interpretation. Paragraph
2 of Article 62 only gives the Court competence to decide “upon this
request” and nothing else : that is to say, upon “the request to be permitted
to intervene”. It grants jurisdiction only to decide the preliminary issue of
the admissibility of the application, not to pronounce on the merits of the
claims or legal interests advanced by the State seeking to intervene.

(a) Incidental and not Principal Jurisdiction

5. Itresults from the foregoing that what Article 62 confers on the Court
is what has been described as “incidental jurisdiction” and not principal or
substantive jurisdiction, such as might empower the Court to pronounce
upon the merits of the claims or legal interests advanced by a State
appearing before the Court. Such substantive or principal jurisdiction only
exists when the conditions of Article 36 have been fulfilled. Rosenne, in his
treatise on the Court, defines principal jurisdiction as “the jurisdiction of
the Court to decide on the merits of the case, that is to say, the claim
brought before it” (The Law and Practice of the International Court, Ley-
den, 1965, p. 318). And incidental jurisdiction, comprising the power of
decision on competence, interim measures, intervention, revision and
interpretation, refers to “other matters with which the Court may be called
upon to deal in connexion with or derived from the decision on the merits”
(op. cit., p. 319). He adds that :

“The characteristic feature of the incidental jurisdiction is that it
depends not upon the specific consent of the parties but upon some
objective fact, such as the existence of ‘proceedings’ before the
Court.” (Op. cit., p. 422.)

The Italian Application admits that Article 62 of the Statute belongs to
that group of provisions which confers incidental jurisdiction, such as
Articles 36 (6) and 41. The Application points out that these provisions
grant “jurisdictions which are directly established by the Statute .. . It is
precisely in the same category of direct rules of jurisdiction that Article 62
falls.” (Para. 21.) But all these provisions merely authorize the Court to
reach the decisions which are directly envisaged by them : to determine,
under Article 36 (6), whether or not the Court has jurisdiction ; under

57
57 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

Article 41, whether or not interim measures are to be granted ; and under
Article 62, whether or not permission to intervene should be allowed.
Moreover, the statutory requirement of “consent by the Respondent”
extends and applies to all these decisions ; this fundamental principle
cannot be ignored, nor can jurisdiction be asserted under Article 36 (6),
interim measures be granted under Article 41 or intervention be permitted
under Article 62 when the consent of the respondent to jurisdiction on the
merits is manifestly lacking.

6. A fundamental objection against the thesis that Article 62 (2), in itself
confers principal Jurisdiction, or jurisdiction to entertain the merits of the
claims submitted by the intervening State, regardless of the respondent’s
consent, is that this would constitute an implicit and indirect way of
conferring principal jurisdiction on the Court. Judge Morelli, one of the
foremost experts on the international law of procedure, has written :

“It does not seem possible to base on an implicit rule in the Statute
the Court’s jurisdiction with respect to all eventual claims submitted
through intervention. Such a rule, which in view of its substance
would have the characteristics of a general rule, is not in accordance
with the system followed on the subject by the Statute. This instru-
ment abstains from establishing itself the jurisdiction of the Court,
but refers instead, for such purposes, to rules adopted by various
procedures (Article 36). It is difficult to see in fact how the Statute
would have departed from such a system, setting up instead directly
and what is even more difficult to accept, implicitly, a rule designed to
confer jurisdiction to the Court in respect of all cases of intervention.
In substance, it cannot be seen for which reason a dispute, the solution
of which could not be submitted to the Court in an autonomous
litigation because of absence of jurisdiction, could be submitted
instead, on the basis of the Statute, by means of an application
presented in the form of an intervention.” (“Note sull’intervento nel
processo internazionale”, Rivista di diritto internazionale, Vol. LXV,
1982, p. 813.)

7. A textual argument serves to confirm the correctness of Judge Morel-
li’s opinion. Article 36 of the Statute confers principal jurisdiction to the
Court in ali matters “specially provided for in the Charter of the United
Nations or in treaties and conventions in force”. An implicit attribution of
jurisdiction cannot be held to be something “specially provided for” in a
treaty.

(b) The Comparison between Articles 53, 62 and 63 of the Statute

8. A textual argument advanced in support of the thesis that no juris-
dictional link is required is the comparison between Articles 62 and 63. It
has been observed that :

58
58 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

“Article 63 apparently does not require a demonstration of jurisdic-
tion even where the party invoking the treaty under construction has
not acceded to the Court’s jurisdiction to decide disputes over that
treaty’s interpretation or application ; why such jurisdiction should
be required in the complementary case of Article 62 accordingly is the’
less clear.” (Judge Schwebel, .C.J. Reports 1981, p. 40.)

9. The assumption that Article 63 does not require a demonstration of
jurisdiction has never been put to the test. But even conceding the cor-
rectness of Judge Schwebel’s assumption, two points must be taken into
account. First, the jurisdictional scope of the intervention permitted under
Article 63 is limited : it is not full or plenary jurisdiction on the merits of
the case. It does not extend, for instance, to the remedies claimed by the
main party as a result of the violation of the convention ; it only concerns
the construction of the treaty in issue. This is the lesson to be derived from
the Wimbledon case, where the Permanent Court accepted intervention
under Article 63 only after taking note that “Poland does not intend to ask
the German Government for any special damages” (Series A, No. 1, p. 13).
For this reason, the Registrar Hammarskjéld described intervention under
Article 63 as “quasi-intervention” (Series 3, 49 Revue de droit international
et de législation comparée, No. 2-3, p. 143). And the second point is that the
two Articles 62 and 63, although dealing with similar subjects, operate
under different legal régimes and attribute functions of a diverse nature to
the Court. One function is intervention as of right ; the other is permissive
intervention. Whereas Article 63 confers an unqualified right on the State
party to the convention, and the Court merely performs the function of
verifying formal admissibility, under Article 62 the Court must reach a
judicial decision, by means of a judgment, as to whether permission
“should be granted” in accordance with Rule 84. It seems indisputable that
in delivering ajudgment, in reaching a judicial decision which will open the
merits of the case, the Court is obliged to act in accordance with its Statute,
which naturally includes the fundamental principle of consent to jurisdic-
tion.

10. And this must be so because the relevance of Chapter II of the
Statute to Article 62 has not been affected or abrogated by any express and
exceptional provision in the text of the corresponding article, as may be
said to have occurred with Article 63. In any case, the differences in the
legal régime and in the texts of Articles 62 and 63 are so clear and
significant that it does not seem possible to treat them as complementary,
nor is it a convincing method of interpretation to invoke the text of one of
these articles by arguments a pari or a contrario in order to reach a certain
conclusion in respect of the other provision.

11. The argument derived from Article 53 is not convincing either. For a
favourable decision this provision requires not only the existence of juris-
diction, but also a finding that the claim is “well founded in fact and in

59
59 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

law”. Consequently, it would seem to be going too far to compare the text
of Article 53 with that of Article 62 and conclude that one has to interpret a
contrario the latter provision as omitting any of the requirements which are
reiterated ex abundante cautela in Article 53.

IJ. THE FUNDAMENTAL PRINCIPLES OF THE STATUTE

12. To allow intervention under Article 62 in the absence of a jurisdic-
tional link would violate three basic principles of the Statute ; the principle
of consent to jurisdiction ; the principle of reciprocity of obligations, and
the principle which prescribes the equality of the parties before the
Court.

(a) The Principle of Consent by the Respondent

13. The principle of consent to the exercise by the Court of jurisdiction
on the merits of a case, or principal jurisdiction, arises from the fact that
the States parties, in both 1921 and in 1945, failed to agree on compulsory
jurisdiction. As a consequence, the principle was established that no State
may become a respondent before the Court unless it has consented, by one
means or another, to submit to its jurisdiction.

14. This principle was categorically laid down both by the Permanent
Court of International Justice and by the present Court. In the Mavrom-
matis case, the Permanent Court asserted that its jurisdiction

“is invariably based on the consent of the respondent and only exists
in so far as this consent has been given” (Mavrommatis Palestine
Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p.
16).

And in the Monetary Gold case, the present Court referred, as the basis of
its decision, to a

“well-established principle of international law embodied in the
Court’s Statute, namely, that the Court can only exercise jurisdiction
over a State with its consent” (.C.J. Reports 1954, p. 32).

15. It will be seen in paragraph 35 below that, vis-a-vis Italy, and in the
light of the statements made by its representatives in the oral proceedings
and the written reply of its Agent to the question put by Judge de
Lacharriére, both the original Parties to the case, Libya and Malta, would
inevitably become respondent States, having to defend themselves against
various Italian legal claims. Now, neither Libya nor Malta have consented
to be placed in that position ; on the contrary, they have expressly opposed
the Court’s exercise of jurisdiction over them in respect of Italian legal
claims. Much has been said in the oral proceedings about the need to

60
60 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

protect Italian rights, and this should be done without such protection
calling for the grant of the application to intervene. But the Court, in
accordance with the fundamental principle of the Statute, is under a clear
duty to give priority to the existence or absence of obligations of a res-
pondent, rather than to the rights of an intervener. And in this case there
are no obligations upon the original Parties to the case to become respon-
dent States vis-a-vis Italy.

(b) The Principle of Reciprocity

16. The Statute establishes a fundamental principle of reciprocity of
rights and obligations between the States parties which have accepted the
compulsory jurisdiction of the Court. This principle is expressly pro-
claimed in respect of declarations of acceptance of the Court’s jurisdiction
under Article 36 (2), but it has a wider scope and applies a fortiori to the
jurisdiction deriving from Special Agreements which submit to the Court
particular disputes between two States.

17. Article 36, paragraph 2, lays down this principle of reciprocity both
ratione materiae and rationae personae. As to the first type of reciprocity,
Article 36 (2) provides that the acceptance of compulsory jurisdiction must
always be made “in relation to any other State accepting the same obli-
gation”. A corollary of this principle is that a State cannot be obliged to
submit to the jurisdiction of the Court to a greater extent than the other
party is itself subject. This is the reason why the two declarations must
coincide and any of the parties is entitled to invoke the reservations of its
adversary.

18. The principle of reciprocity ratione personae derives from another
provision of Article 36 (2) : the phrase providing that the acceptance of
compulsory jurisdiction may be made “on condition of reciprocity on the
part of .. . certain States”. This phrase resulted from an exchange between
the two architects of the optional clause : Sr. Raoul Fernandes of Brazil
and Judge Huber, then the delegate of Switzerland. When the Assembly of
the League of Nations discussed the text of what became Article 36 (2), Sr.
Fernandes expressed the opinion that “it was inadmissible for a State to
accept the principle of compulsory jurisdiction without knowing exactly
towards whom it accepted such an obligation”. Judge Huber observed
that :

“The draft of the Statute provided for reciprocity ratione materiae,
whereas Mr. Fernandes wished a stipulation establishing reciprocity
ratione personae : both things could without difficulty be combined.”
(Documents concerning the Action Taken by the Council of the League of
Nations under Article 14 of the Covenant, Document 44, p. 107.)

In the light of this discussion it was decided to add the clause quoted above,
allowing States the option of subjecting their acceptance to the suspensive

61
61 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

condition that the jurisdiction should equally be accepted by a certain
State or certain other States.

19. It follows that the reciprocity established in the Statute refers not
only to the scope of compulsory jurisdiction, but also the election intuitu
personae of the other States in respect of which jurisdiction is accepted. For
this reason Rosenne refers to “a complete and individualized reciprocity of
obligation” (p. 304), which is “inherent in the very notion of the jurisdic-
tion of the Court” (p. 387). And this principle of individualized reciprocity
of obligations, while proclaimed expressly in respect of unilateral decla-
rations of acceptance under Article 36 (2), applies a fortiori in the case of
Special Agreements by which two States define the scope of the dispute
they have decided to submit to the Court. As Hudson has said in his book
on the Permanent Court :

“If two States are before the Court by reason of declarations made
under paragraph 2 of Article 36 of the Statute, it would seem to be a
derogation from the condition of reciprocity in their declarations to
allow intervention by a third State which has made no similar decla-
ration ; the situation is not essentially different, however, when two
States are before the Court under a special agreement and it allows
intervention by a third State which is not a party to the agreement.”
(The Permanent Court of International Justice 1920-1942, A Treatise,
New York, 1943, p. 420.)

20. If intervention were to be permitted in the present case, there would
be a clear and flagrant violation of the principle of reciprocity of obliga-
tions. Whereas Italy would be submitting legal claims against Malta and
Libya for judgment by the Court, there would never have been the slightest
possibility, by reason of the absence of jurisdiction, for Malta or Libya to
submit to the judgment of the Court any legal claims vis-a-vis Italy.
Consequently, it may be asserted, on the basis of the principle of reci-
procity, in both its aspects, that a State which cannot be brought to Court
as a defendant by another State, cannot become an applicant vis-a-vis that
State, nor can it become an intervener against that same State, entitled to
make independent submissions in support of an interest of its own.

(c) The Principle of Equality

21. Finally, the Statute proclaims, in Article 35 (2), the principle of
equality when it provides that “in no case” should the parties be placed “in
a position of inequality before the Court”. While this phrase refers to
States adhering to the Statute, the words “in no case” signify that the
principle of equality in the position of parties before the Court is one of
general scope. This principle would be violated if Italy’s intervention were
permitted. Italy would thus be allowed to make legal claims against Libya
and Malta, whereas these States could never have made claims against
Italy or sue it before the Court. Furthermore, by reason of the limited

62
62 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

geographical scope of the case, as defined in the Special Agreement, Malta
and Libya would be prevented from submitting certain defences, claims
and counter-claims against Italy, as explained in paragraph 30 below.

TH. THE CIRCUMSTANCES OF THE PRESENT CASE

22. During the drafting of the first Rules of Court in 1920, conflicting
views were held regarding the need for a jurisdictional link. Some of the
judges who held the opinion that no link was required were reflecting the
views which had been expressed at the time by representatives of the Great
Powers on the need to facilitate intervention. Their aim was to give the
more influential States

“the right to come before the Court in suits instituted by the Smaller
Powers, for the purpose of obtaining the decision of the Court on main
principles of International Law” (Judge Bassett Moore, Acts and
Documents concerning the Organization of the Court, Series D, No. 2,

p. 91).

This idea reflected the concern voiced in the Council of the League by the
representative of the United Kingdom, Mr. Balfour (as he then was) as to
the need to allow intervention by the most influential States, which feared
that the decisions of the Court, having “the effect of gradually moulding
and modifying international law’, would diminish the predominant
influence they then exercised over the development of international law.
Mr. Balfour stated that the most populous States

“cannot be expected to take their views on international law from the
Court’s decision” (Documents concerning the Action Taken by the
Council of the League of Nations under Article 14 of the Covenant,
Document No. 28, p. 38).

Those arguments, and the ideology behind them, are today completely
out-moded. One of the tenets of contemporary international law is that
medium and small States possess, by means of multilateral conferences
and organizations, an equal voice in “the effect of gradually moulding and
modifying international law”.

23. The opposite view, arguing the need for a jurisdictional link, was
expressed by Judges Anzilotti and Huber, the second and third Presidents
of the Permanent Court, and by Judge Altamira of Spain. In interpreting
the Statute, they took into account the change from compulsory to con-
sensual jurisdiction which had been introduced in Chapter II of the Statute
by the Assembly of the League of Nations, a fundamental change which, in
their view, applied to the Statute as a whole.

24. The outcome of the discussion

63
63 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

“was that it was agreed not to try to resolve in the Rules of Court the
various questions which have been raised, but to leave them to be
decided as and when they occurred in practice and in the light of the
circumstances of each particular case” (LC.J. Reports 1981, para. 23,

p. 15).

It was in this sense that President Loder made a presidential ruling (Series
D, No. 2, p.29) and not when he expressed his own personal opinion (p. 96),
an opinion which it would be wrong to interpret as a ruling from the chair.
In 1981, in the Maltese application, the Court was able to avoid making a
decision on a question which now, after 62 years, seems inescapable.

(a) The Special Agreement and the Principle of Reciprocity

25. The first relevant circumstance to be taken into account in deciding
whether to grant or refuse Italy’s intervention in the present case, is that the
competence of the Court is based on a Special Agreement entered into
between Malta and Libya. It seems superfluous to recall the essential
features of a Special Agreement of this kind : both parties have come
jointly to the Court, hand in hand as it were, after carefully considering
who would be their adversary in the judicial proceedings ; they have done
so after protracted negotiations, first on the merits of the dispute, later on
the peaceful method chosen for its settlement. They have thus exercised
what Article 33 of the Charter of the United Nations and the Declaration
of the General Assembly on Friendly Relations describe as the sovereign
right of each State to have recourse to “peaceful means of their own
choice”. A Special Agreement embodies the accord of both parties that a
particular subject-matter is ripe for judicial settlement. To admit the
intervention would oblige the original parties to litigate before the Court
vis-a-vis Italy, despite the fact that they have not exercised a free choice of
the judicial means of settlement with respect to Italy ; it would force them
to go directly into judicial proceedings without previous negotiations to
define the dispute, and without even determining whether a dispute in fact
existed. This would be contrary to the customary law established by the
Court on continental shelf delimitations which requires that settlement
should first be attempted through meaningful negotiations.

26. Furthermore, in their Special Agreement the Parties have defined
carefully the terms of the question they have submitted to the Court ; they
have specified the task they expect the Court to perform and have provided
that, following the final decision, negotiations are to be conducted with a
view to concluding an agreement in accordance with the judgment ; they
have even fixed, by a separate instrument, their order of appearance in the
oral proceedings. It is difficult to foresee how Italy’s intervention, if
accepted, would affect all these matters.

27. To permit intervention in a case brought to the Court in such a
manner would not only ignore the exclusivity of the relationship emerging

64
64 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

from the Special Agreement, but would also violate basic principles of law
as to the free choice of means and the reciprocity ratione personae estab-
lished by the Statute ; it would submit to the Court a dispute not previously
defined by prior negotiations, and would allow the intervening State, after
close scrutiny of the public Special Agreement, unilaterally to impose the
terms that Malta and Libya have chosen for their mutual relations in
respect of Italy’s continental shelf delimitation with each of the original
Parties.

28. Certain considerations have been advanced as to the advisability of
granting intervention despite the absence of a jurisdictional link, to the
effect that a negative decision would “confine the institution of interven-
tion to marginal limits” (Judge Schwebel, . C.J. Reports 1981, p. 40). And
Judge Oda has written :

“Tf this link is deemed at all times indispensable for intervention,
the concept of intervention in the International Court of Justice will
inevitably atrophy.” (Zbid., p. 27.)

Matters of judicial policy of this kind should not be decisive as regards the
interpretation of the text and the spirit of the Statute ; moreover, even for
the sake of convenience, permitting intervention in this type of case would
have serious disadvantages for the future work of the Court. Judge Anzi-
lotti has already commented on the impediment which would be created to
the use of the Court’s facilities if intervention were permitted in cases
brought by Special Agreement. He said : “States would hesitate to have
recourse to the Court if they had reason to fear that third parties would
intervene in their cases” (P.C.I_J., Series D, No. 2, p. 87). This risk would be
all the greater in the case of maritime delimitations, so that States might
prefer the institution of arbitration, or the Law of the Sea tribunal, where
the intervener and the original parties must all have accepted its jurisdic-
tion (Article 287, paragraphs 1, and 3 to 5, of the Law of the Sea Con-
vention).

(b) The Geographical Scope of the Case and the Principle of Equality

29. Another very important relevant circumstance is that any interven-
tion takes place within the framework of the existing proceedings and thus
its object must be limited by the scope of the main case. Consequently,
Italy’s intervention would be permitted “in the case concerning the con-
tinental shelf between Malta and Libya” (first paragraph of the Applica-
tion). Thus, the area in dispute between the three Parties would continue to
be that geographical area which is relevant for the delimitation between the
original Parties. This has been recognized by counsel for Italy. For
instance, Professor Monaco said that Italy’s intervention “falls precisely
within the circle of questions put to the Court in Article I of the Special
Agreement (Hearing of 25 January 1984, afternoon). And Professor Aran-
gio-Ruiz admitted that there were large sections of the continental shelf

65
65 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

between Italy and each of the original Parties which were not sub judice in
the present instance because there could be no dispute over such areas
between Malta and Libya, such as, for instance, the shelf between Sicily
and Malta. Accordingly, to grant Italy’s intervention would not enlarge the
geographical scope of the case, which would remain confined to the area
relevant for delimitation between Malta and Libya. Thus, the Court would
not be competent to pronounce on Italian rights and obligations on its own
side of the continental shelf area, which would remain outside the scope of
the Court’s jurisdiction in the case.

30. From a general point of view such a situation seems inadmissible,
since it would give third States the option of deciding unilaterally which
sections of their continental shelf they will submit to judicial settlement,
omitting the remainder of their maritime areas. In this particular case, a
restriction of this kind would run counter to the legitimate rights and
interests of Malta and Libya, creating a situation of unacceptable inequal-
ity before the Court. To give only one example, Libya and Malta might
have to defend the closing lines of their gulfs and bays, which determine the
point of departure of their continental shelf, against Italian objections, but
they would be denied the possibility of obtaining a decision of the Court
against any baselines which, on similar or different criteria, might
have been established by Italy for the delimitation of its own territorial
waters. The Italian Application already infers that it does not accept
certain Libyan baselines, since it states that the line of equidistance be-
tween Italian and Libyan land-masses lies to the south and south-east of
Malta,

“whether or not account be taken of the straight baselines claimed by
Libya, although its exact position does of course depend on whether
or not one accepts that those lines should be taken into account”
(para. 9).

And Italy’s opposition to the Libyan claim concerning the Gulf of Sirte
was made clear in the oral proceedings, when Professor Arangio-Ruiz
stated that Italy is “unable. . . to accept that claim” (Hearing of 25 January
1984, morning). Regardless of the merits of such a claim, an unacceptable
situation would be created by this challenge. By reason of the geographical
boundaries of the case, whereas both Libya’s and Malta’s maritime claims
would become vulnerable to legal attack, criticism and adverse submis-
sions on the part of Italy, the reverse would not be true. For instance, Libya
could not challenge Italian closing lines in the Gulf of Taranto, if they
exist. Another inadmissible consequence of this piecemeal approach is that
the criterion of proportionality, which is designed to test the equitableness
of any maritime delimitation, would not apply. Moreover, the geographi-
cal limitation on the scope of the case would exclude the possibility of any
compensations and trade-offs which the Parties might exchange in the
course of diplomatic negotiations.

66
66 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)
(c) The Italian Claims and the Principle of Consent

31. We have seen how the particular circumstances of the case — the
existence of a Special Agreement and the geographical limitation of the
area — violate respectively the principles of reciprocity and of equality laid
down in the Court’s Statute. But the most decisive and relevant circum-
stance which argues for refusal of permission to intervene in this case is the
fact that the principle of consent to jurisdiction by the respondent State
would be seriously violated if Italy is permitted to intervene.

32. In its written observations, the applicant State was somewhat cryp-
tic in setting out “the precise object of the intervention”. This presentation
gave rise to observations by the original Parties alleging that the Italian
statement did not indicate the exact purpose which it sought to achieve
through the intervention, and thus did not meet the requirements of Rule
81 (2) of the Rules of Court. The Italian Application referred to “the rights
which it claims over some of the areas claimed by the Parties” (para. 16)
without specifying precisely the location of those areas. It stated however
that, if permitted to intervene, Italy would “specify the position of those
areas, taking into account the claims of the two principal Parties and the
arguments put forward in support of those claims”.

33. The oral presentation and, in particular, the written answer sub-
mitted by the Agent of Italy, made clear the specific claims to be advanced
by Italy if permitted to intervene. This written answer indicated with some
precision two zones over which Italy considers that it has rights, one on the
eastern side of the area in dispute in the case, the other on its western side.
As regards the first zone, the Italian Agent stated that “Italy considers that
it has the right to participate in the determination of a tripoint which
simultaneously concerns Malta, Libya and Italy”, this being “the same
point which would constitute the eastern extremity of the delimitation line
between Malta and Libya”. In respect of the second zone, the Italian Agent
stated that :

“It is within this zone that the second tripoint (which could also bea
quadripoint), which will constitute the western end-point of the
Malta-Libyan demarcation line, must be located. Italy obviously has
the right to participate in the determination of this point.”

It is obvious that in announcing as the object of its intervention a claim to
participate in the determination of these tripoints (or quadripoints) as part
of the indications to be given by the Court as to how in practice the
principles and rules of international law can be applied by the Parties “in
order that they may without difficulty delimit such areas by an agree-
ment”, Italy is in fact asking the Court to pronounce and decide on its
rights, and conversely on the contrary claims made by the main Parties.
For instance, the establishment of a tripoint in the first zone would require
the Court to confirm Italian rights, and to exclude or reject Maltese claims

67
67 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

to the east and Libyan claims to the north of that tripoint. It follows that, as
the Judgment correctly points out, Italy will not be satisfied with having its
purported rights safeguarded ; it wants them to be judicially recognized.
Its purpose is not to ensure that the Court does not infringe upon its rights ;
it seeks to have the latter endorsed and enforced by the Court. It is not
content if the Court refrains from prejudging Italian rights ; it wants the
Court to adjudicate upon them, that is to say, either to accept or reject its
claims with respect to the location of the tripoints. Even if Italy does not
ask the Court to trace a complete delimitation line between Italy and each
original Party, its abstention on that point does not modify the essence and
the conclusive effects vis-a-vis the original Parties of the judicial decisions
to be requested by Italy. The determination of the exact location of these
triplex confinium, the points at which three boundaries meet, would estab-
lish the point of departure and of arrival of any future delimitation lines
between Italy and Libya and Italy and Malta. Tripoints are the most
difficult and delicate issues in any delimitation, and their establishment by
a judicial decision would predetermine the outcome of subsequent nego-
tiations between Italy and each one of the main Parties. Furthermore, the
determination of these tripoints would require the Court to consider and
pronounce on the Italian arguments as to the principles and rules of law to
be applied in the area such as natural prolongation, equidistance, propor-
tionality, etc. These Italian submissions would be legal claims of a precise
and concrete character, different from the pretensions advanced by Malta
and Libya, but no less specific than their claims. This is the precise object
of the Italian intervention. An observation which may be made at this stage
is that the present Judgment of the Court, with all the importance it
attaches to this requirement, eloquently demonstrates the wisdom of the
amendments introduced in 1978 to Article 81 of the Rules of Court on
Intervention, requiring the applicant to set out the precise object of the
intervention and, in connection with this, to set out any basis of jurisdic-
tion which is claimed to exist as between the State applying to intervene
and the parties to the case.

34. Thus, what Italy will be submitting to the Court is something
described in municipal law as a principal or “competing” intervention, or,
as the Latin has it more aptly, an intervention ad excludendum, since Italy
wants the Court to exclude or reject Maltese and Libyan claims with
respect to certain sectors of the area in dispute in the case. An intervention
ad excludendum is to be distinguished from an intervention ad adjuvandum
such as the one filed by Fiji in the Nuclear Tests cases, in support of
Australia and New Zealand against France. To a greater extent even than
this latter type of supporting intervention, a competing intervention ad
excludendum of the kind sought by Italy has the inevitable consequence
that not just one, but both original parties would automatically become
respondent States vis-a-vis Italy. The renowned Italian professor Chio-
venda, an expert on the law of civil procedure, in describing this form of
intervention, taught that “vis-à-vis the third party, the two original parties

68
68 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

find themselves in the position of defendants” (Principii di diritto proces-
suale civile, Vol. II, para. 89, III {d)).

35. This being the legal position, in passing from municipal to inter-
national law, one encounters a most formidable obstacle to the Italian
intervention, namely the “well-established principle of international law
embodied in the Court’s Statute”, that the consent of the respondent State
is necessary for the Court to be able to exercise jurisdiction over that State.
The respondent States vis-a-vis the Italian claims referred to above would
clearly be Libya and Malta, which would be liable to suffer defeat as to part
of their claims if the Italian claims are accepted by the Court.

(d) The Remedy to the Situation

36. It may well be that there are Italian rights in certain parts of the area
which are claimed by one or the other of the original Parties to the case. But
this fact is not sufficient to confer jurisdiction on the Court. In its Appli-
cation, Italy invokes the analogy with private procedural law when it says
that :

“Its position is, even in procedural law, an absolutely classic case
for intervention, and one in which intervention in practice is always
admitted : the situation in which the intervener relies on rights as the
true dominus of the object which is disputed, or a part thereof.”
(Para. 11.)

But here there is a confusion between municipal and international law. In
the system of international judicial settlement established in 1921 and
again in 1945, itis not enough for a State to claim — and even to possess — a
legitimate or undeniable right, in order that the Court may pronounce on
the existence of such a right. It is also necessary for the State having the
corresponding obligation — that is to say for the Respondent State — to
have consented to the exercise of jurisdiction by the Court. The resulting
situation has been described as unreasonable (Judge Oda, C.J. Reports
1981, p. 27) especially when compared with the position under municipal
law, but this is the position deriving from the Statute as it was adopted.

37. The remedy to that situation is different from granting intervention
without a jurisdictional link : it is to be found in the lack of competence of
the Court to dispose of the rights of a State which is not before it, and in the
relative effects of the Court’s judgment as provided in Article 59 of the
Statute. In the light of the terms of Article I of the Special Agreement, the
judgment of the Court will provide the basis for an agreement which is to
be reached by the parties through negotiations, and thus the judgment, as
well as the subsequent agreement, would constitute for third States res inter
alios acta. It is quite common in maritime delimitation, and even in the
drawing of land boundaries, for two States to reach an agreement which
other States may consider as impinging on their rights. A case in point is
the agreement between Tunisia and Italy to which Malta objects, asserting

69
69 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

that it comprises areas where it has legitimate claims (paragraph 8 of
Malta’s written observations). Unless a tripoint has been established by
trilateral agreement, those treaties do not affect, or detract from, the rights
that may subsequently be claimed by third States.

38. Consequently, it is wrong to assert, as the Application does, that for
Italy ajudgment of the Court in a suit between Malta and Libya “would de
facto and de jure effect the attribution to the Parties of the areas of
continental shelf delimited by that line”. As the Court said in the Maltese
application case :

“No conclusions or inferences may legitimately be drawn from [a
judgment] with respect to rights or claims of other States not parties to
the case.” U.C.J. Reports 1981, p. 20, para. 35.)

It could be said, however, that a judgment of the Court which gave
guidelines for assigning to Malta or to Libya areas claimed by Italy, would
have more force than the agreement between the two countries, since its
authority could be invoked in diplomatic negotiations, and in a future
litigation it might be difficult for the Court to reach different conclusions.
But the answer to this problem lies in the prudence shown by the Court in
similar circumstances, after having been made aware of the third State’s
claims in the course of the hearing concerning the application for inter-
vention.

39. There are various answers to the problem. The first, adopted by the
Court in 1982, is to recognize its lack of competence to pronounce on
sectors where rights of third States may exist. In the case concerning the
Continental Shelf (Tunisia/ Libyan Arab Jamahiriya) the Court was careful
not to prejudge adversely the rights that could be invoked by third States. It
stated, at page 42, paragraph 33 : “The Court has no jurisdiction to deal
with such problems in the present case and must not prejudge their solu-
tion in the future.” And in the operative part of the Judgment, at page 94,
paragraph C (3), the Court concluded :

“The extension of this line northeastwards is a matter falling out-
side the jurisdiction of the Court in the present case, as it will depend
on the delimitation to be agreed with third States.”

It is true that if this precedent is followed the dimensions of the case
between Malta and Libya would be considerably reduced. However, since
the written answer of the Italian agent recognizes that there is an inter-
mediate area between the two zones it describes which is free from Italian
claims, there would be still a maritime zone where the Court would be
competent to adjudicate if it decided to follow strictly the Tunisian-Libyan
precedent.

40. A second approach is that adopted by the Anglo-French arbitration
tribunal, which consists in recalling the relative effects inter partes of any
judicial decision or arbitral award. This Court stated that its award

70
70 CONTINENTAL SHELF (SEP. OP. JIMENEZ DE ARECHAGA)

“will be binding only as between the Parties to the present arbitration
and will neither be binding upon nor create any rights or obligations
for any third State, in particular for the Republic of Ireland for which
the decision will be res inter alios acta”.

41. But the Court might also, after weighing and comparing the titles
invoked by the original Parties, decide that only one of them is called upon,
by geographical or other relevant circumstances, to negotiate a delimita-
tion with Italy or with other third States along certain lines or in certain
sectors of the area in dispute. This would be a judgment which, despite its
relative effect, would also project its consequences erga omnes and would
constitute a most useful and significant contribution to the resolution of
the dispute which was brought before the Court by the Special Agreement
concluded between Malta and Libya. It is obvious that these different
approaches could be followed in the judgment, depending on the sectors,
on the appreciation by the Court of geographical factors and configura-
tions, and on other relevant circumstances.

(Signed) Eduardo JIMENEZ DE ARECHAGA.

71
